DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.  This is in response to the communications filed on 24 March 2021.
2.  Claims 17-37 are pending in the application.
3.  Claims 29-36 have been rejected.
4.  Claims 17-28 and 37 have been allowed.
5.  Claims 1-16 have been cancelled in a preliminary amendment.
Response to Arguments
6.  Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive.
	On pages 6 and 7 the applicant argues that there are several instances of support for computer processors being hardware through the instant application.  The applicant refers the examiner to page 4, lines 7-11.
	The examiner respectfully disagrees.  The sections of the specification cited by the applicant state execution by one or more processors of a computing device, a hardware architecture of a computing device and that the computing device includes at least one processor.  From the cited sections of the specification, the examiner acknowledges that the computing device is hardware and does contain a processor.  However, one of ordinary skill in the art can acknowledge that not all components of a computing device is hardware.  The computing device does contain a processor.  The applicant has not pointed to any sections of the instant application that defines the processor as being hardware.  One of ordinary skill in the art can interpret a processor to be software or hardware.  Since there is not an explicit definition for the processor being hardware it can be interpreted to being software as well.
Terminal Disclaimer
7.  The terminal disclaimer filed on 24 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,792,451 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.  Claims 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 29 is directed towards a system comprising one or more computer processors programmed to perform operations.  However, after a review of the applicant’s specification the examiner has not found support for the computer processors being hardware.  Since the system claim does not contain any hardware elements this renders the claim non-statutory.  Dependent claims 30-36 recite similar subject matter and are non-statutory as well.
Allowable Subject Matter
9.  Claims 17-37 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Hildebrand U.S. Patent No. 7,921,288 B1.  Hildebrand is directed towards providing pervasive security to digital assets [column 2, lines 46-48].  Hildebrand teaches a portable dynamic rule set (i.e. access rules) [column 11, lines 8-25].  Hildebrand teaches verifying an identity of an external agent (i.e. determine that the user and client machine has been authenticated) [column 13, lines 54-67].  However, neither the Hildebrand reference nor the prior art disclose, teach or fairly suggest the limitations of “providing a computer-based intelligent cipher transfer object comprising a portable dynamic rule set comprising machine-executable code secured by one or more outer cloaking patterns”, “reversing the outer cloaking patterns to retrieve the machine-executable code”, “upon verifying the identity of the external agent, storing data indicative of the identity of the external agent in the computer-based intelligent cipher transfer object” and “securing the data indicative of the identity of the external agent using one or more inner cloaking patterns”, as recited in independent claims 17, 29 and 37. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Chang et al US 2010/0125738 A1 directed to transferring information across the internet [0002].
B.  Murao et al US 2010/0070780 A1 direct to enable an authorized user to execute a quantum program, without letting the authorized user know the operation contents of the quantum program [abstract].
C.  Kanemitsu US 2009/0310776 A1 directed to an information concealment method and an information concealment device, which achieve concealment of information by encrypting the information according to a predetermined rule [0003].
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492